Citation Nr: 1221686	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  10-26 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to payment or reimbursement of unauthorized dental expenses incurred as a result of non-VA dental treatment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979. 

This matter comes to the Board of Veterans' Appeals (Board) from a May 2010 decision of the Puget Sound Healthcare System in Seattle, Washington. 

In April 2011, the Veteran provided hearing testimony before the undersigned Veterans Law Judge at a hearing held at the RO in Seattle, Washington.  A transcript of the hearing is associated with the claims file. 

The issue of pre-authorization for additional (future) dental treatment has been raised by the record during the course of the aforementioned Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran had dental (orthodontic) services provided by a non-VA dentist beginning March 30, 2010. 

2.  The subject dental services were not preapproved by VA, nor were they for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his life or health. 


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized dental expenses incurred as a result of non-VA dental treatment rendered from March 30, 2010 have not been met.  38 U.S.C.A. §§ 1728, (West 2002); Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110  (2008); 38 C.F.R. §§ 17.120, 17.1000-17.1008, 17.161 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Review of the medical expenses folder, more commonly known as the duplicate Consolidated Health Record (CHR) file or Medical Administration Service (MAS) folder, does reveal the necessary compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter to the Veteran dated in May 2010. This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his medical expense reimbursement claim; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

However, the Board notes that the type of notice provided to the Veteran was somewhat generic in nature and did not provide perhaps a sufficient level of information concerning the relevant regulations.  However, in this case, the facts are clear from the evidence and the Veteran's statements that he was aware either pre-authorization was necessary or the non-VA care had to be exigent in nature; which is discussed more thoroughly below.  The Veteran has made argued and attempted to substantiate his arguments with the requisite evidence concerning these issues.  Thus, the Board must find that further development consistent with the VCAA is unnecessary in this case as any specific notice the Veteran has not received is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The duty to assist has been met, as all pertinent private records and medical information were submitted or obtained.  In addition, the Veteran submitted a March 2011 VA opinion from VA medical personnel to address the critical issues of the case.  The Veteran has also submitted several statements which reveal that he is cognizant of the standards for VA medical reimbursement. Thus, the Board is satisfied that the duty to assist has been met. 38 U.S.C.A. § 5103A. 

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  The issue and sub-issues were discussed at the Veteran's hearing and the undersigned asked questions aimed at determining whether there was additional evidence that could be submitted to substantiate the claim.

Analysis

In considering whether a veteran is entitled to reimbursement of private medical expenses, there are various theories of entitlement to be addressed: (1) Whether the services for which payment is sought were authorized by VA, see 38 U.S.C.A. § 1703(a); (2) whether the claimant is entitled to payment or reimbursement for services not previously authorized under 38 U.S.C.A. § 1728(a) or (3) whether the claimant is entitled to payment or reimbursement for services not previously authorized under 38 U.S.C.A. § 1725.  See also Hennessey v. Brown, 7 Vet. App. 143 (1994).

With regard to prior authorization, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a)(West 2002); 38 C.F.R. § 17.52(a) (2011).  However, hospital care or medical services in public or private facilities will only be authorized, whether under a contract or an individual authorization, under specified circumstances, for treatment of: 1) service-connected disability; 2) disability for which a Veteran was discharged or released from the active military, naval, or air service; 3) disability of a Veteran who has a total disability permanent in nature from a service-connected disability; 4) disability associated with and held to be aggravating a service-connected disability; or 5) disability of a Veteran participating in a rehabilitation program under 38 U.S.C. Chapter 31 and when there is a need for hospital care for reasons set forth in VA regulations.  38 U.S.C.A. § 1703(a)(1); 38 C.F.R. § 17.52(a)(1). 

In addition, with regard to prior authorization, hospital care or medical services in public or private facilities will also be authorized for the treatment of "medical emergencies" which pose a serious threat to the life or health of a Veteran receiving hospital care or medical services in a facility over which the Secretary has direct jurisdiction or government facility with which the Secretary contracts, and for which the facility is not staffed or equipped to perform, and transfer to a public or private hospital which has the necessary staff or equipment is the only feasible means of providing the necessary treatment, until such time following the furnishing of care in the non-VA facility as the Veteran can be safely transferred to a VA facility.  38 U.S.C.A. 1703(a)(3); 38 C.F.R. 17.52(a)(3).  However, in the present case, there is no evidence or allegation that the Veteran was transferred from any VA facility or government facility with which the Secretary contracts, to a private hospital.  Therefore, this particular provision for prior authorization, 38 U.S.C.A. 1703(a)(3), does not apply as well.

Regardless, when the Veteran receives treatment at a non-VA facility without prior authorization, such as the case here, there are two statutes that allow for claimants to be paid or reimbursed for the medical expenses incurred for that treatment - specifically, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability or not.  In this case, the Veteran has a total disability permanent in nature and thus reimbursement would be considered under 38 U.S.C.A. § 1728 and these provisions are less restrictive and most beneficial to the Veteran.

Under 38 U.S.C.A. § 1728, reimbursement of certain medical expenses is available to pay or reimburse veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran for an adjudicated service- connected disability, for a non service-connected disability associated with and held to be aggravating a service-connected disability or for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  See also 38 C.F.R. § 17.120. All three of these statutory requirements must be met before payment may be authorized.  See Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

Effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill makes various changes to Veteran's mental health care and also addresses other health care related matters. Relevant to the instant case, the new law amends 38 U.S.C.A. § 1725  and § 1728 to make the payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.  Specifically, the word "shall" in both statutes was changed from the word "may."  Additionally, this amendment added a provision, which essentially expands one of the criteria that defines the meaning of "emergency treatment" to include treatment rendered: (1) until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or (2) until such time as a Department facility or other Federal facility accepts such transfer if: (A) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (B) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  Id. 

The regulations do not require that a Veteran's treatment actually be proven emergent from a purely medical standpoint in order to qualify for payment or reimbursement.  Rather, it need be demonstrated only that the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b); see Swinney v. Shinseki, 23 Vet. App. 257 (2009) (to the effect that both medical and lay evidence may be considered in a prudent-layperson evaluation and that neither 38 U.S.C.A. § 1725 nor 38 C.F.R. § 17.1002 required a medical finding of an emergency). 

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).   However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal (i.e., gum) disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.38, 17.161 (2011). 

In statements presented throughout the duration of the appeal, the Veteran has maintained that reimbursement should be allowed for his non-VA outpatient dental treatment which began in March 30, 2010 because he, alternatively, had pre-authorization or that he did not understand that he needed a referral or pre-authorization for such treatment. 

The Veteran has been rated as 100 percent disabled due to a psychiatric disability since May 2005.  As such, he is entitled to any needed dental care.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.38, 17.161 (2011).  Thus, the matter of whether he is entitled to such treatment in a VA facility is immaterial and the issue is only whether he is entitled to reimbursement or payment for such treatment by a non-VA dentist. 

A letter from the Veteran's dentist dated April 1999 indicates that the Veteran was being referred for orthodontic evaluation and treatment as he had a slight mid-face insufficiency along with mandibular over-sufficiency.

A letter dated in April 1999 from the Veteran's oral surgeon indicates that he had an orthognathic surgery evaluation which indicated a Class III skeletal profile with pseudoprognathism, anterior-posterior maxillary deficiency and mild to moderate mandibular anterior-posterior hyperplasia; slight maxillary asymmetry; slight mandibular asymmetry; and missing teeth numbered 1, 2, 4, 5, 14, 15, 17, 19, 30 and 31.  The surgeon indicated that he would be sending the Veteran's insurance company a pre-authorization request.

A June 1999 letter indicates that treatment would begin on June 23, 1999.

A letter dated in August 1999 indicates that the Veteran had been referred by his general dentist and orthodontist to an oral surgeon because of his congenital skeletal Class III deformity with anterior-posterior maxillary hypoplasia and anterior-posterior mandibular hypertrophy.  The oral surgeon indicated that the only way that the skeletal jaw deformity could be corrected was with a LeFort I maxillary advancement procedure along with a mandibular osteotomy and setback procedure.  

A letter dated in November 2007 received at the Seattle RO and placed in the Veteran's claims file indicates that he wanted the RO to check into his dental benefits coverage concerning whether braces or appliances would be covered by VA.

VA treatment records dated March 1, 2008 indicate that the Veteran was given a consultation with subsequent authorization for an Ear, Nose and Throat evaluation due to chronic sinusitis.  The consult request indicates that the Veteran complained of a feeling of pressure in his midface; that he would be getting orthodontics soon and that he would have possible orthognathic surgery in the next one to two years.

A January 2010 VA dental treatment note indicates that the Veteran had a consultation with a private orthodontist and that the Veteran understood that VA did not cover orthodontics.  The Veteran was offered valplast partials to replace his posterior teeth.  A February 2010 VA treatment note indicates that the Veteran said he would start saving money for his orthodontic treatment as he would be paying for it himself.

A letter dated March 30, 2010 from a private dentist indicates that the Veteran's orthodontic treatment had begun on that day; involved full fixed appliances over approximately 24 months; and that surgery would be performed by Dr. A.D. approximately 9 to 12 months later.

The Veteran's claim for reimbursement for such benefit was submitted to his Congressional Representatives in April 2010.  The Veteran indicated that for two years, he had been waiting for a referral from a dental surgeon at VA for orthodontics.  He indicated that "Willa", who worked for the Health Care resources center in Topeka, Kansas, told him that he should not have to pay for braces.  The Veteran also indicated that "Joe", who worked for the VA Puget Sound Health System, had told him that since the Veteran doesn't get a referral he would have to "bite the bullet" as the VA Puget Sound Healthcare System was under no obligation to pay.  (The Veteran indicated that he felt mentally exhausted so he turned over the matter to God and signed the letter of intent to pay for the braces.) 

A letter from the Veteran's orthodontist to the "Grievance and Appeals Department" dated April 2010 indicates that the Veteran has a handicapping malocclusion and that orthodontic correction of the bite problem would involve full upper and lower fixed appliances over approximately 21 to 24 months.

An April 2010 Report of Contact indicates that the Veteran was called by claims personnel to discuss his letter to his Senator which had been forwarded to VA Puget Sound Health Care.  The claims examiner informed the Veteran that Fee Basis cannot reimburse him for orthodontic care and that there was no prior authorization on record.  The Veteran indicated that he did not understand until after he had begun treatment that he needed a consult with an authorization in order for VA to pay for the treatment.  

A letter decision dated May 2010 indicates that the Veteran's request for payment for orthodontic treatment was denied.  The letter also supplied the Veteran his appeal rights concerning this denial of benefits.

A letter dated March 2011 from the Veteran's dental surgeon at the Seattle VA Medical Center, submitted by the Veteran, indicates that the Veteran had been treated with orthodontics and the surgical plan will be to advance his upper jaw and possibly set his lower jaw back.  The provider also indicated that this surgery is elective.

The Veteran testified in April 2011 at the Seattle RO before the undersigned Veterans Law Judge.  The Veteran indicated that he believed that he had the "green light" to get the procedure done because his private provider was "upbeat about the VA."  He also indicated that the surgery for the overbite had not been done yet but would be done at the VA.

The Board recognizes that under 38 U.S.C.A. § 1728, a veteran may be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility. However, as noted above, the services must be rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  See 38 U.S.C.A. § 1728 West 2002); 38 C.F.R. § 17.120 (2011); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).  The Veteran does not allege, and the evidence does not show any dental work was rendered in a medical emergency where delay would have been hazardous to life or health.  In fact, the Veteran's VA dentist, who is performing a portion of the necessary work, indicated that the braces and other procedures are elective in nature.

The Veteran is certainly competent to testify concerning whether he had pre-authorization.  However, the Board is compelled to find that the Veteran's claims concerning pre-authorization are not credible.  In this regard, the Board notes that the Veteran's understanding about non-coverage of such treatment was noted in VA records prior to the beginning of his orthodontic treatment; further informing the VA dental clinic that he was saving money to have the work done.  The Veteran also corresponded with the Seattle RO in November 2007 concerning whether braces or dental appliances would be covered by the VA.

Additionally, the Veteran points only to vague information from "Willa" at the Health Care Resources Center in Topeka, Kansas indicating that he should not have to pay for braces and the belief that VA would pay for the treatment since the private provider was upbeat about the VA.  The Board additionally notes that in 2008, the Veteran requested and received a consult and authorization for private treatment from the VA dental clinic.  Thus, he was clearly aware that such authorization was required prior to treatment from a private provider.  

The Veteran also stated in his initial claim that he had worked for two years to get a referral.  He reported that he had turned the matter over to God and went ahead and signed the letter of intent to pay for the braces himself.  

In summary, the non-VA dental services rendered from March 30, 2010 were not preapproved and were not rendered due to a medical emergency where delay would have been hazardous to life or health.  While the Board sympathizes with the Veteran, unfortunately the law precludes payment or reimbursement for unauthorized dental expenses by a non-VA dental facility without the above requirements having been satisfied. 

Thus, as all requirements under 38 U.S.C.A. § 1728 have not been satisfied for payment or reimbursement to be authorized as required by law, the Board finds that the preponderance of the evidence is against the Veteran's claim for payment or reimbursement for unauthorized dental expenses incurred as a result of non-VA dental treatment rendered from March 30, 2010 for orthodontics, and regrettably, the claim must be denied.  38 U.S.C.A. § 1728 (West 2002 and Supp. 2011); 38 C.F.R. § 17.1000-08, 17.161 (2011). 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to payment or reimbursement of unauthorized dental expenses incurred as a result of non-VA dental treatment is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


